DETAILED ACTION
	Applicant’s arguments filed in the reply on 4/23/2021 were received and fully considered. Claims 1, 2, 4, 7, 10-12, 15, 17, 18, and 20 were amended. Claim 3 and 5 are cancelled. Claims 1, 2, 4 and 6 – 21 are allowable for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Mutter on May 18, 2021.

The application has been amended as follows: 
Amendments to the Claims
Please enter the following amendments to the claims:

receiving, on the server, a string representing a phrase in a first language;
determining a vector for the string using a word embedding operation for the first language;
mapping, using an unsupervised machine learning model, the vector to a vector space associated with a reference language;
remapping, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the  mapping;
calculating each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and
outputting, from the server, a result indicating the one or more scores associated with the set of words based at least in part on the remapped vector.
2.	The method of claim 1, further comprising:
determining one or more probabilities based at least in part on the remapped vector, wherein the one or more scores correspond to the one or more probabilities.
3.	(Canceled)
4.	The method of claim 1, wherein the one or more scores correspond to text classifications and comprise scores associated with focused topical classifications.
5.	(Canceled)
6.	(Currently Amended) The method of claim [[5]] 1, wherein the respective supervised machine learning models comprise convolutional neural networks, recursive neural networks, long short-term memory models, or a combination thereof.

receiving, on the server, an additional string representing an additional phrase in a second language different from the first language;
determining an additional vector for the additional string using an additional word embedding operation for the second language;
mapping, using the unsupervised machine learning model, the additional vector to the vector space associated with the reference language;
remapping, using the supervised machine learning model used for remapping the vector, the additional vector to the vector space based at least in part on an additional set of words translated into both the second language and the reference language for focusing the language mapping; and
outputting, from the server, an additional result based at least in part on the remapped additional vector.
8.	The method of claim 1, further comprising:
receiving, on the server, the set of words translated into both the first language and the reference language for focusing the language mapping; and
assigning a respective weight for each word of the received set of words, wherein remapping the vector is based at least in part on the assigned weights.
9.	The method of claim 8, wherein the respective weights are assigned based at least in part on tags for the received set of words.
10.	(Currently Amended) The method of claim 1, further comprising:
receiving, on the server, a tag in response to the result; and
training the supervised machine learning model used for remapping the vector based at least in part on the tag.
11.	(Currently Amended) The method of claim 1, further comprising:
receiving, on the server, an updated set of words translated into both the first language and the reference language for focusing the language mapping; and
used for remapping the vector based at least in part on the updated set of words.
12.	(Currently Amended) The method of claim 1, wherein the server supports a plurality of word embedding operations for a plurality of the method further comprising:
identifying an additional word embedding operation for an additional language distinct from the plurality of languages;
receiving, on the server, an additional set of words translated into both the additional language and the reference language for focusing the language mapping; and
training the supervised machine learning model used for remapping the vector based at least in part on the additional set of words.
13.	The method of claim 1, further comprising:
determining a set of vectors for the set of words translated into both the first language and the reference language for focusing the language mapping using the word embedding operation for the first language, wherein remapping the vector is based at least in part on the determined set of vectors.
14.	The method of claim 1, wherein mapping the vector to the vector space associated with the reference language comprises:
applying a linear operation to the vector, wherein the linear operation is specific to the first language.
15.	The method of claim 14, further comprising:
determining the linear operation using the unsupervised machine learning model.
16.	The method of claim 1, wherein outputting the result comprises:
transmitting the result from the server to a user device, an additional server, or a combination thereof.

a processor; 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, on the server, a string representing a phrase in a first language;
determine a vector for the string using a word embedding operation for the first language;
map, using an unsupervised machine learning model, the vector to a vector space associated with a reference language;
remap, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the  mapping;
calculate each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and
output, from the server, a result indicating the one or more scores associated with the set of words based at least in part on the remapped vector.
18.	The apparatus of claim 17, wherein the instructions are further executable by the processor to cause the apparatus to:
determine one or more probabilities based at least in part on the remapped vector, wherein the one or more scores correspond to the one or more probabilities.
19.	The apparatus of claim 17, wherein the instructions are further executable by the processor to cause the apparatus to:
receive, on the server, the set of words translated into both the first language and the reference language for focusing the language mapping; and

20.	(Currently Amended) A non-transitory computer-readable medium storing code for language mapping on a server, the code comprising instructions executable by a processor to:
receive, on the server, a string representing a phrase in a first language;
determine a vector for the string using a word embedding operation for the first language;
map, using an unsupervised machine learning model, the vector to a vector space associated with a reference language;
remap, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the  mapping; 
calculate each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and
output, from the server, a result indicating the one or more scores associated with the set of words based at least in part on the remapped vector.
21.	The method of claim 1, wherein the set of words corresponds to a dictionary of words, phrases, or both comprising a targeted corpus of toxic words, phrases, or both.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claim 1, and all dependent claims thereof, recites
, using an unsupervised machine learning model, the vector to a vector space associated with a reference language; remapping, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the mapping; calculating each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and outputting, from the server, a result indicating one or more scores associated with the set of words based at least in part on the remapped vector”, which in combination with the rest of the claimed invention is allowable over the prior art of record. The closest teachings to the currently claimed invention were the references applied in the previous office action. However, none of the previously applied references teach and/or suggest the identified allowable subject matter. As an example Zhang (US20190197119A1) teaches, Par. 0022: …The words and phrases may be those which the translation system determines are translatable into another word or phrase with high probability (e.g., above a predetermined threshold). Furthermore Par. 0031: Machine learning may be used to train the classifier on available labeled data. However, Zhang does not teach using a respective supervised machine learning model. On the other hand, Farhan (US 20190332677 A1) teaches Par. 0103: … the multilingual translation device may map corresponding vector values to sentences of the monolingual corpus for each of the N languages constituting the created corpus and the words included in the second sentences unsupervised pre-training module 802 performs pre-training based upon feature vectors of labeled and unlabeled device pairs; if labels are involved, supervised learning is beneficially employed, where, if labelled and unlabelled data are missed together, there is employed semi-supervised learning.” However, none of these prior art of records teach amended claim where calculating each score of the one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector. Independent claim 17 and 20 recite mirrored limitations in apparatus and computer readable form and are also allowable for substantially similar reasons. 
Therefore, claims 1, 2, 4 and 6-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

05/19/2021